OMB APPROVAL OMB Number: 3235-0582 Expires:January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(646) 881-4985 Date of fiscal year end:December 31 Date of reporting period: July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cornerstone Progressive Return Fund By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 21, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Proxy Voting Record Cornerstone Progressive Return Fund July 1, 2011 - June 30, 2012 Company Name CUSIP Ticker Meeting Date Proposal # Proposal Description Proponent Mgmt Recommendation Vote Cast For / Against Mgmt Transamerica Income Shares Inc TAI 7/7/2011 Elect John Waechter Mgmt For For For Transamerica Income Shares Inc TAI 7/7/2011 Elect Joyce Norden Mgmt For For For Transamerica Income Shares Inc TAI 7/7/2011 Elect Norman Nielsen Mgmt For For For Transamerica Income Shares Inc TAI 7/7/2011 Elect Russell Kimball, Jr. Mgmt For For For Invesco AIM 46133E102 PIA 7/14/2011 Elect David Arch Mgmt For For 93% Abstain 7% For Invesco AIM 46133E102 PIA 7/14/2011 Elect Bob Baker Mgmt For For 93% Abstain 7% For Invesco AIM 46133E102 PIA 7/14/2011 Elect Larry Soll Mgmt For For 93% Abstain 7% For Invesco AIM 46133E102 PIA 7/14/2011 Elect Philip Taylor Mgmt For For 93% Abstain 7% For Invesco AIM 46133E102 PIA 7/14/2011 Elect Wayne Whalen Mgmt For For 93% Abstain 7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect David Arch Mgmt For For 96.3% Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Bob Baker Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Frank Bayley Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Larry Soll Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Philip Taylor Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Wayne Whalen Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect David Arch Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Bob Baker Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Frank Bayley Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Larry Soll Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Philip Taylor Mgmt For For 96.3%Abstain 3.7% For Morgan Stanley Fund 46133A100 IIC 7/14/2011 Elect Wayne Whalen Mgmt For For 96.3%Abstain 3.7% For Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Andrew Boynton Mgmt For For 36.3%Abstain 63.7% Against Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Adam Crescenzi Mgmt For For 36.3%Abstain 63.7% Against Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Jerry Rutledge Mgmt For For 36.3%Abstain 63.7% Against Clough Global Equity Fund 18914C100 GLQ 7/15/2011 Elect Edmund Burke Mgmt For For 98%Withhold 2% For Clough Global Equity Fund 18914C100 GLQ 7/15/2011 Elect John Mee Mgmt For For 98%Withhold 2% For Eaton Vance EOI 7/22/2011 Elect Benjamin Esty Mgmt For For 97%Withhold 3% For Eaton Vance EOI 7/22/2011 Elect Thomas Faust, Jr. Mgmt For For 97%Withhold 3% For Eaton Vance EOI 7/22/2011 Elect Allen Freedman Mgmt For For 97%Withhold 3% For BlackRock Core Bond Trust 09249E101 BHK 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Core Bond Trust 09249E101 BHK 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Core Bond Trust 09249E101 BHK 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Core Bond Trust 09249E101 BHK 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Paul Audet Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Michael Castellano Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Richard Cavanagh Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Frank Fabozzi Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Kathleen Feldstein Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect James Flynn Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Henry Gabbay Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Jerrold Harris Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect R. Glenn Hubbard Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect W. Carl Kester Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust II Inc 09255H105 PSY 7/28/2011 Elect Karen Robards Mgmt For For 93% Against 7% For BlackRock Credit Allocation Income Trust III 09249V103 BPP 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Credit Allocation Income Trust III 09249V103 BPP 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Credit Allocation Income Trust III 09249V103 BPP 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Credit Allocation Income Trust III 09249V103 BPP 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Credit Allocation Income Trust IV BTZ 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Credit Allocation Income Trust IV BTZ 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Credit Allocation Income Trust IV BTZ 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Credit Allocation Income Trust IV BTZ 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Richard Cavanagh Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Frank Fabozzi Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Kathleen Feldstein Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect James Flynn Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Henry Gabbay Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Jerrold Harris Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Enhanced Government Fund Inc 09255K108 EGF 7/28/2011 Elect Karen Robards Mgmt For For For BlackRock High Yield Trust. 09248N102 BHY 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock High Yield Trust. 09248N102 BHY 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock High Yield Trust. 09248N102 BHY 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock High Yield Trust. 09248N102 BHY 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Income Opportunity Trust Inc. BNA 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Income Opportunity Trust Inc. BNA 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Income Opportunity Trust Inc. BNA 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Income Opportunity Trust Inc. BNA 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Income Trust Inc 09247F100 BKT 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Income Trust Inc 09247F100 BKT 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Income Trust Inc 09247F100 BKT 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Income Trust Inc 09247F100 BKT 7/28/2011 Elect W. Carl Kester Mgmt For For For BlackRock Muniassets Fund Inc 09254J102 MUA 7/28/2011 Elect Paul Audet Mgmt For For 96% Against 4% For BlackRock Muniassets Fund Inc 09254J102 MUA 7/28/2011 Elect Michael Castellano Mgmt For For 96% Against 4% For BlackRock Muniassets Fund Inc 09254J102 MUA 7/28/2011 Elect R. Glenn Hubbard Mgmt For For 96% Against 4% For BlackRock Muniassets Fund Inc 09254J102 MUA 7/28/2011 Elect W. Carl Kester Mgmt For For 96% Against 4% For BlackRock Municipal Income Investment Quality Trust 09250G102 BAF 7/28/2011 Elect Paul Audet Mgmt For For 97% Against 3% For BlackRock Municipal Income Investment Quality Trust 09250G102 BAF 7/28/2011 Elect Michael Castellano Mgmt For For 96% Against 4% For BlackRock Municipal Income Investment Quality Trust 09250G102 BAF 7/28/2011 Elect R. Glenn Hubbard Mgmt For For 96% Against 4% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Paul Audet Mgmt For For 99% Against 1% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Michael Castellano Mgmt For For 98% Against 2% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Richard Cavanagh Mgmt For For 98% Against 2% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Kathleen Feldstein Mgmt For For 97% Against 3% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect James Flynn Mgmt For For 97% Against 3% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Henry Gabbay Mgmt For For 98% Against 2% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Jerrold Harris Mgmt For For 98% Against 2% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect R. Glenn Hubbard Mgmt For For 98% Against 2% For BlackRock Munienhanced Fund Inc 09253Y100 MEN 7/28/2011 Elect Karen Robards Mgmt For For 98% Against 2% For BlackRock Strategic Bond Trust 09249G106 BHD 7/28/2011 Elect Paul Audet Mgmt For For For BlackRock Strategic Bond Trust 09249G106 BHD 7/28/2011 Elect Michael Castellano Mgmt For For For BlackRock Strategic Bond Trust 09249G106 BHD 7/28/2011 Elect R. Glenn Hubbard Mgmt For For For BlackRock Strategic Bond Trust 09249G106 BHD 7/28/2011 Elect W. Carl Kester Mgmt For For For First Trust Strategic High Income 33735C106 FHO 8/8/2011 1 Reorganization Mgmt For For 92% Against 5.5%Abstain 2.5% For First Trust Strategic High Income Fund FHI 8/8/2011 1 Reorganization Mgmt For For 92% Against 5.5%Abstain 2.5% For First Trust Strategic High Income Fund II FHY 8/8/2011 1 Reorganization Mgmt For For For Templeton Russia and East European Fund Inc 88022F105 TRF 8/19/2011 Elect Harris Ashton Mgmt For For 86%Withhold 14% For Templeton Russia and East European Fund Inc 88022F105 TRF 8/19/2011 Elect J. Michael Luttig Mgmt For For 86%Withhold 14% For Templeton Russia and East European Fund Inc 88022F105 TRF 8/19/2011 Elect Larry Thompson Mgmt For For 86%Withhold 14% For Templeton Russia and East European Fund Inc 88022F105 TRF 8/19/2011 Elect Constantine Tseretopoulos Mgmt For For 86%Withhold 14% For Templeton Russia and East European Fund Inc 88022F105 TRF 8/19/2011 2 Ratification of Auditor Mgmt For For 99% Against 0.75% Abstain 0.25% For Duke Energy Corp. 26441C105 DUK 8/23/2011 1 Reverse Stock Split Mgmt For For For Duke Energy Corp. 26441C105 DUK 8/23/2011 2 Merger Mgmt For For For Duke Energy Corp. 26441C105 DUK 8/23/2011 3 Right to Adjourn Meeting Mgmt For For For Eaton Vance Tax-Managed Diversified Equity Income Fund 27828N102 ETY 8/26/2011 Elect William Park Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Diversified Equity Income Fund 27828N102 ETY 8/26/2011 Elect Ronald Pearlman Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund 27829F108 EXG 8/26/2011 Elect William Park Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund 27829F108 EXG 8/26/2011 Elect Ronald Pearlman Mgmt For For 97.7%Abstain 2.3% For H.J. Heinz Co. HNZ 8/30/2011 1 Elect William Johnson Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 2 Elect Charles Bunch Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 3 Elect Leonard Coleman, Jr. Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 4 Elect John Drosdick Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 5 Elect Edith Holiday Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 6 Elect Candace Kendle Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 7 Elect Dean O'Hare Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 8 Elect Nelson Peltz Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 9 Elect Dennis Reilley Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 10 Elect Lynn Swann Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 11 Elect Thomas Usher Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 12 Elect Michael Weinstein Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 13 Ratification of Auditor Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 14 Advisory Vote on Executive Compensation Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Western Asset Managed Municipals Portfolio Inc 95766M105 MMU 9/23/2011 Elect Leslie Gelb Mgmt For For 98.6%Withhold 1.4% For Western Asset Managed Municipals Portfolio Inc 95766M105 MMU 9/23/2011 Elect William Hutchinson Mgmt For For 98.7%Withhold 1.3% For Western Asset Managed Municipals Portfolio Inc 95766M105 MMU 9/23/2011 Elect Riordan Roett Mgmt For For 98.7%Withhold 1.3% For MFS Charter Income Trust MCR 10/5/2011 Elect William Gutow Mgmt For For 98% Against 2% For MFS Charter Income Trust MCR 10/5/2011 Elect Michael Hegarty Mgmt For For 98.5%Against 1.5% For MFS Charter Income Trust MCR 10/5/2011 Elect John Kavanaugh Mgmt For For 98.5%Against 1.5% For MFS Charter Income Trust MCR 10/5/2011 Elect Robert Uek Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect William Gutow Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect Michael Hegarty Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect John Kavanaugh Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect Robert Uek Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect William Gutow Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect Michael Hegarty Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect John Kavanaugh Mgmt For For 97% Against 3% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect Robert Uek Mgmt For For 97.8% Against 2.2% For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Jeffrey Berg Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect H. Raymond Bingham Mgmt For Withhold Against Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Michael Boskin Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Safra Catz Mgmt For Withhold Against Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Bruce Chizen Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect George Conrades Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Lawrence Ellison Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Hector Garcia-Molina Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Jeffrey Henley Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Mark Hurd Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Donald Lucas Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Naomi Seligman Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 2 Advisory Vote on Executive Compensation Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Oracle Corp. 68389X105 ORCL 10/12/2011 4 Ratification of Auditor Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 5 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For CLAYMORE FUNDS AGC 10/25/2011 1 Elect Daniel Black Mgmt For For 96% Against 3% Abstain 1% For Eaton Vance EVF 10/28/2011 Elect Benjamin Esty Mgmt For For 97%Withhold 3% For Eaton Vance EVF 10/28/2011 Elect Thomas Faust, Jr. Mgmt For For 97%Withhold 3% For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 1 Elect Colleen Arnold Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 2 Elect George Barrett Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 3 Elect Glenn Britt Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 4 Elect Carrie Cox Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 5 Elect Calvin Darden Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 6 Elect Bruce Downey Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 7 Elect John Finn Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 8 Elect Gregory Kenny Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 9 Elect David King Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 10 Elect Richard Notebaert Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 11 Elect David Raisbeck Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 12 Elect Jean Spaulding Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 13 Ratification of Auditor Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 14 2011 Long-Term Incentive Plan Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 15 Advisory Vote on Executive Compensation Mgmt For Against Against Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Japan Smaller Capitalization Fund Inc. 47109U104 JOF 11/16/2011 Elect Shigeru Shinohara Mgmt For For 92%Withhold 8% For Japan Smaller Capitalization Fund Inc. 47109U104 JOF 11/16/2011 Elect Chor Weng Tan Mgmt For For 92%Withhold 8% For Nuveen Build America Bond Fund 67074C103 NBB 11/16/2011 Elect John Amboian Mgmt For For 99%Withhold 1% For Nuveen Build America Bond Fund 67074C103 NBB 11/16/2011 Elect David Kundert Mgmt For For 99%Withhold 1% For Nuveen Build America Bond Fund 67074C103 NBB 11/16/2011 Elect Terence Toth Mgmt For For 99%Withhold 1% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect John Amboian Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Robert Bremner Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Jack Evans Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect David Kundert Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Judith Stockdale Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Carole Stone Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Virginia Stringer Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 Elect Terence Toth Mgmt For For 96% Against 4% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 70% Against 5% Abstain 25% For Nuveen Insured Municipal Opportunity Fund NIO 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 70% Against 5% Abstain 25% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect John Amboian Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Robert Bremner Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Jack Evans Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect David Kundert Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Judith Stockdale Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Carole Stone Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Virginia Stringer Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 Elect Terence Toth Mgmt For For 97% Withhold 3% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 53% Against 4%Abstain 47% For Nuveen Insured Quality Municipal Fund 67062N103 NQI 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 53% Against 4%Abstain 47% For Nuveen Insured Tax-Free Advantage Municipal Fund NEA 11/16/2011 Elect John Amboian Mgmt For For 98% Withhold 2% For Nuveen Insured Tax-Free Advantage Municipal Fund NEA 11/16/2011 Elect David Kundert Mgmt For For 98%Withhold 2% For Nuveen Insured Tax-Free Advantage Municipal Fund NEA 11/16/2011 Elect Terence Toth Mgmt For For 98%Withhold 2% For Nuveen Insured Tax-Free Advantage Municipal Fund NEA 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 46% Against 3%Abstain 51% Against Nuveen Insured Tax-Free Advantage Municipal Fund NEA 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 46% Against 3%Abstain 51% Against Nuveen Municipal Income Fund 67062J102 NMI 11/16/2011 Elect John Amboian Mgmt For For 98%Withhold 2% For Nuveen Municipal Income Fund 67062J102 NMI 11/16/2011 Elect David Kundert Mgmt For For 98%Withhold 2% For Nuveen Municipal Income Fund 67062J102 NMI 11/16/2011 Elect Terence Toth Mgmt For For 98%Withhold 2% For Nuveen Municipal Income Fund 67062J102 NMI 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 49% Against 3%Abstain 48% For Nuveen Municipal Income Fund 67062J102 NMI 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 49% Against 3%Abstain 48% For Nuveen Select Maturities Municipal Fund 67061T101 NIM 11/16/2011 Elect John Amboian Mgmt For For 98.5%Withhold 1.5% For Nuveen Select Maturities Municipal Fund 67061T101 NIM 11/16/2011 Elect David Kundert Mgmt For For 98.4%Withhold 1.6% For Nuveen Select Maturities Municipal Fund 67061T101 NIM 11/16/2011 Elect Terence Toth Mgmt For For 98.4%Withhold 1.6% For Nuveen Select Maturities Municipal Fund 67061T101 NIM 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 43% Against 3%Abstain 54% Against Nuveen Select Maturities Municipal Fund 67061T101 NIM 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 43% Against 3%Abstain 54% Against Nuveen Select Tax Free Income Portfolio 67063X100 NXR 11/16/2011 Elect John Amboian Mgmt For For 98%Withhold 2% For Nuveen Select Tax Free Income Portfolio 67063X100 NXR 11/16/2011 Elect David Kundert Mgmt For For 98%Withhold 2% For Nuveen Select Tax Free Income Portfolio 67063X100 NXR 11/16/2011 Elect Terence Toth Mgmt For For 98%Withhold 2% For Nuveen Select Tax Free Income Portfolio 67063X100 NXR 11/16/2011 2 Elimination of Fundamental Investment Policy Concerning Loans Mgmt For For 50% Against 3% Abstain 47% For Nuveen Select Tax Free Income Portfolio 67063X100 NXR 11/16/2011 3 Approval of New Fundamental Investment Objective Concerning Loans Mgmt For For 50% Against 3% Abstain 47% For HELIOS FUNDS 42328A203 HAV 11/17/2011 Elect Louis Salvatore Mgmt For For 97%Withhold 3% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect Isiah Harris Mgmt For For 96% Withhold 4% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect David Larcker Mgmt For For 96% Withhold 4% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect Olivia Mitchell Mgmt For For 96% Withhold 4% For BlackRock Enhanced Dividend Achievers Trust 09251A104 BDJ 12/22/2011 1 Reorganization Mgmt For For 86% Against 10% Abstain 4% For BlackRock Enhanced Dividend Achievers Trust 09251A104 BDJ 12/22/2011 2 Issuance of Common Stock Mgmt For For 86% Against 10% Abstain 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Ravi Akhoury Mgmt For For 95% Against 5% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Barbara Baumann Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Jameson Baxter Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Charles Curtis Mgmt For For 95% Against 5% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Robert Darretta Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect John Hill Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Paul Joskow Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Elizabeth Kennan Mgmt For For 95% Against 5% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Kenneth Leibler Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect George Putnam, III Mgmt For For 95% Against 5% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Robert Patterson Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect Robert Reynolds Mgmt For For 96% Against 4% For Putnam Master Intermediate Income Trust PIM 1/26/2012 Elect W. Thomas Stephens Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Ravi Akhoury Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Barbara Baumann Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Jameson Baxter Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Charles Curtis Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Robert Darretta Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect John Hill Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Paul Joskow Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Elizabeth Kennan Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Kenneth Leibler Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect George Putnam, III Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Robert Patterson Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect Robert Reynolds Mgmt For For 96% Against 4% For Putnam Premier Income Trust PPT 1/26/2012 Elect W. Thomas Stephens Mgmt For For 96% Against 4% For LMP Corporate Loan Fund Inc 50208B100 TLI 1/27/2012 Elect William Hutchinson Mgmt For For 98%Withhold 2% For LMP Corporate Loan Fund Inc 50208B100 TLI 1/27/2012 Elect Jeswald Salacuse Mgmt For For 98%Withhold 2% For Western Asset Variable Rate Strategic Fund Inc GFY 1/27/2012 Elect Carol Colman Mgmt For For 92% Against 8% For Western Asset Variable Rate Strategic Fund Inc GFY 1/27/2012 Elect Daniel Cronin Mgmt For For 92% Against 8% For Becton, Dickinson And Co. BDX 1/31/2012 1 Elect Basil Anderson Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 2 Elect Henry Becton, Jr. Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 3 Elect Edward DeGraan Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 4 Elect Vincent Forlenza Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 5 Elect Claire Fraser-Liggett Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 6 Elect Christopher Jones Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 7 Elect Marshall Larsen Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 8 Elect Edward Ludwig Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 9 Elect Adel Mahmoud Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 10 Elect Gary Mecklenburg Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 11 Elect James Orr Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 12 Elect Willard Overlock, Jr. Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 13 Elect Bertram Scott Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 14 Elect Alfred Sommer Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 15 Ratification of Auditor Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 16 Advisory Vote on Executive Compensation Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 17 Shareholder Proposal Regarding Adoption of Cumulative Voting ShrHoldr Against Against For Emerson Electric Co. EMR 2/7/2012 Elect Carlos Fernandez Gonzalez Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect Arthur Golden Mgmt For Withhold Against Emerson Electric Co. EMR 2/7/2012 Elect William Johnson Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect John Menzer Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect August Busch III Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect Rozanne Ridgway Mgmt For For For Emerson Electric Co. EMR 2/7/2012 2 Advisory Vote on Executive Compensation Mgmt For For For Emerson Electric Co. EMR 2/7/2012 3 Ratification of Auditor Mgmt For For For Emerson Electric Co. EMR 2/7/2012 4 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Emerson Electric Co. EMR 2/7/2012 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against WELLS FARGO ADVANTAGE FUNDS 94987E109 ERC 2/13/2012 Elect Judith Johnson Mgmt For For 98% Withhold 2% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERC 2/13/2012 Elect Leroy Keith, Jr. Mgmt For For 98% Withhold 2% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERC 2/13/2012 Elect Donald Willeke Mgmt For For 98% Withhold 2% For WELLS FARGO ADVANTAGE FUNDS 94987E109 EOD 2/13/2012 Elect Judith Johnson Mgmt For For 98% Withhold 2% For WELLS FARGO ADVANTAGE FUNDS 94987E109 EOD 2/13/2012 Elect Leroy Keith, Jr. Mgmt For For 98% Withhold 2% For WELLS FARGO ADVANTAGE FUNDS 94987E109 EOD 2/13/2012 Elect Donald Willeke Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Scott Eston Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Thomas Faust, Jr. Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect William Park Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Harriett Taggart Mgmt For For 98% Withhold 2% For Nuveen Floating Rate Income Opportunity Fund 6706EN100 JRO 3/14/2012 Elect John Amboian Mgmt For For 97%Withhold 3% For Nuveen Floating Rate Income Opportunity Fund 6706EN100 JRO 3/14/2012 Elect David Kundert Mgmt For For 97%Withhold 3% For Nuveen Floating Rate Income Opportunity Fund 6706EN100 JRO 3/14/2012 Elect Terence Toth Mgmt For For 97%Withhold 3% For Nuveen Tax-Advantaged Floating Rate Fund 6706EV102 JFP 3/14/2012 Elect John Amboian Mgmt For For 97% Withhold 3% For Nuveen Tax-Advantaged Floating Rate Fund 6706EV102 JFP 3/14/2012 Elect David Kundert Mgmt For For 97% Withhold 3% For Nuveen Tax-Advantaged Floating Rate Fund 6706EV102 JFP 3/14/2012 Elect Terence Toth Mgmt For For 97% Withhold 3% For Petroleum & Resources Corp PEO 3/20/2012 Elect Enrique Arzac Mgmt For For 93%Withhold 7% Against Petroleum & Resources Corp PEO 3/20/2012 Elect Phyllis Bonanno Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Kenneth Dale Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Daniel Emerson Mgmt For For 93%Withhold 7% For Petroleum & Resources Corp PEO 3/20/2012 Elect Frederic Escherich Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Roger Gale Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Kathleen McGahran Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Douglas Ober Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Craig Smith Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 2 Ratification of Auditor Mgmt For For 98% Against 1%Abstain 1% For Aberdeen Funds 00301L109 ISL 3/22/2012 Elect Enrique Arzac Mgmt For For 84% Against 16% Against Eaton Vance EFT 3/23/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance EFT 3/23/2012 Elect William Park Mgmt For For 98%Withhold 2% For Eaton Vance EFT 3/23/2012 Elect Ronald Pearlman Mgmt For For 97%Withhold 3% For Eaton Vance EFT 3/23/2012 Elect Harriett Tee Taggart Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect Robert Bremner Mgmt For For 97%Withhold 3% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect Jack Evans Mgmt For For 97%Withhold 3% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect William Schneider Mgmt For For 97%Withhold 3% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Global Government Enhanced Income Fund 67073C104 JGG 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Global Government Enhanced Income Fund 67073C104 JGG 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Global Government Enhanced Income Fund 67073C104 JGG 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For General American Investors Co., Inc. GAM 4/11/2012 Elect Rodney Berens Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Lewis Cullman Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Spencer Davidson Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Gerald Edelman Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect John Gordan, III Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Betsy Gotbaum Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Sidney Knafel Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Daniel Neidich Mgmt For For 95.5%Withhold 4.5% Against General American Investors Co., Inc. GAM 4/11/2012 Elect D. Ellen Shuman Mgmt For For 95.5%Withhold 4.5% Against General American Investors Co., Inc. GAM 4/11/2012 2 Ratification of Auditor Mgmt For For 98.9%Against 0.6%Abstain 0.5% For United Technologies Corp. UTX 4/11/2012 1 Elect Louis Chenevert Mgmt For For For United Technologies Corp. UTX 4/11/2012 2 Elect John Faraci Mgmt For For For United Technologies Corp. UTX 4/11/2012 3 Elect Jean-Pierre Garnier Mgmt For For For United Technologies Corp. UTX 4/11/2012 4 Elect Jamie Gorelick Mgmt For For For United Technologies Corp. UTX 4/11/2012 5 Elect Edward Kangas Mgmt For For For United Technologies Corp. UTX 4/11/2012 6 Elect Ellen Kullman Mgmt For For For United Technologies Corp. UTX 4/11/2012 7 Elect Richard McCormick Mgmt For For For United Technologies Corp. UTX 4/11/2012 8 Elect Harold McGraw III Mgmt For For For United Technologies Corp. UTX 4/11/2012 9 Elect Richard Myers Mgmt For For For United Technologies Corp. UTX 4/11/2012 10 Elect H. Patrick Swygert Mgmt For For For United Technologies Corp. UTX 4/11/2012 11 Elect Andre Villeneuve Mgmt For For For United Technologies Corp. UTX 4/11/2012 12 Elect Christine Whitman Mgmt For For For United Technologies Corp. UTX 4/11/2012 13 Ratification of Auditor Mgmt For For For United Technologies Corp. UTX 4/11/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Columbia Management 19842X109 STK 4/12/2012 Elect Kathleen Blatz Mgmt For For 100% For Columbia Management 19842X109 STK 4/12/2012 Elect Pamela Carlton Mgmt For For 99%Withhold 1% For Columbia Management 19842X109 STK 4/12/2012 Elect Alison Taunton-Rigby Mgmt For For 99%Withhold 1% For Columbia Management 19842X109 STK 4/12/2012 2 Ratification of Auditor Mgmt For For 100% For First Trust Active Dividend Income Fund. 33731L100 FAV 4/18/2012 Elect Richard Erickson Mgmt For For 95.2%Withhold 4.8% For First Trust Active Dividend Income Fund. 33731L100 FAV 4/18/2012 Elect Thomas Kadlec Mgmt For For 95.2%Withhold 4.8% For First Trust Enhanced Equity Income Fund FFA 4/18/2012 Elect Richard Erickson Mgmt For For 97.4%Withhold 2.6% For First Trust Enhanced Equity Income Fund FFA 4/18/2012 Elect Thomas Kadlec Mgmt For For 97.4%Withhold 2.6% For FIRST TRUST FUND 33731K102 FEO 4/18/2012 Elect Richard Erickson Mgmt For For 98.4%Withhold 1.6% For FIRST TRUST FUND 33731K102 FEO 4/18/2012 Elect Thomas Kadlec Mgmt For For 98.4%Withhold 1.6% For First Trust Specialty Finance & Financial Opportunities Fund 33733G109 FGB 4/18/2012 Elect Richard Erickson Mgmt For For 99%Withhold 1% For First Trust Specialty Finance & Financial Opportunities Fund 33733G109 FGB 4/18/2012 Elect Thomas Kadlec Mgmt For For 99%Withhold 1% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect William Park Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Ronald Pearlman Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Helen Peters Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Scott Eston Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Harriet Taggart Mgmt For For 95%Withhold 5% For EATON VANCE FUNDS 27829M103 EXD 4/20/2012 Elect Scott Eston Mgmt For For 96.7%Withhold 3.3% For EATON VANCE FUNDS 27829M103 EXD 4/20/2012 Elect William Park Mgmt For For 96.7%Withhold 3.3% For EATON VANCE FUNDS 27829M103 EXD 4/20/2012 Elect Ronald Pearlman Mgmt For For 96.7%Withhold 3.3% For EATON VANCE FUNDS 27829M103 EXD 4/20/2012 Elect Harriet Taggart Mgmt For For 96.7%Withhold 3.3% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect William Park Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Ronald Pearlman Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Helen Peters Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Scott Eston Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Harriet Taggart Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Benjamin Esty Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Harriett Tee Taggart Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Benjamin Esty Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Harriett Tee Taggart Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Scott Eston Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Benjamin Esty Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Harriet Taggart Mgmt For For 97%Withhold 3% For Dividend and Income Fund, Inc. 25538A105 DNI 4/24/2012 1 Reorganization Mgmt For For 89% Against 9%Abstain 2% For Dividend and Income Fund, Inc. 25538A105 DNI 4/24/2012 Elect Bruce Huber Mgmt For For 97%Withhold 3% For International Business Machines Corp. IBM 4/24/2012 1 Elect Alain Belda Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 2 Elect WilliamBrody Mgmt For For For International Business Machines Corp. IBM 4/24/2012 3 Elect Kenneth Chenault Mgmt For For For International Business Machines Corp. IBM 4/24/2012 4 Elect MichaelEskew Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 5 Elect David Farr Mgmt For For For International Business Machines Corp. IBM 4/24/2012 6 Elect Shirley Jackson Mgmt For For For International Business Machines Corp. IBM 4/24/2012 7 Elect Andrew Liveris Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 8 Elect W. James McNerney, Jr. Mgmt For For For International Business Machines Corp. IBM 4/24/2012 9 Elect James Owens Mgmt For For For International Business Machines Corp. IBM 4/24/2012 10 Elect Samuel Palmisano Mgmt For For For International Business Machines Corp. IBM 4/24/2012 11 Elect Virginia Rometty Mgmt For For For International Business Machines Corp. IBM 4/24/2012 12 Elect Joan Spero Mgmt For For For International Business Machines Corp. IBM 4/24/2012 13 Elect Sidney Taurel Mgmt For For For International Business Machines Corp. IBM 4/24/2012 14 Elect Lorenzo Hector Zambrano Trevino Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 15 Ratification of Auditor Mgmt For For For International Business Machines Corp. IBM 4/24/2012 16 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corp. IBM 4/24/2012 17 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For International Business Machines Corp. IBM 4/24/2012 18 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For International Business Machines Corp. IBM 4/24/2012 19 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect George Grossman Mgmt For For 95%Withhold 5% For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect Robert Steers Mgmt For For 95%Withhold 5% For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect C. Edward Ward, Jr. Mgmt For For 95%Withhold 5% For Guggenheim Enhanced Equity Strategy Fund 40167K100 GGE 4/26/2012 1 Elect Roman Friedrich III Mgmt For For 94% Against 5%Abstain 1% For Guggenheim Enhanced Equity Strategy Fund 40167K100 GGE 4/26/2012 2 Elect Ronald Nyberg Mgmt For For 94% Against 5%Abstain 1% For Abbott Laboratories ABT 4/27/2012 Elect Robert Alpern Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Roxanne Austin Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Sally Blount Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect W. James Farrell Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Edward Liddy Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Nancy McKinstry Mgmt For Withhold Against Abbott Laboratories ABT 4/27/2012 Elect Phebe Novakovic Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect William Osborn Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Samuel Scott III Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Glenn Tilton Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Miles White Mgmt For For For Abbott Laboratories ABT 4/27/2012 2 Ratification of Auditor Mgmt For For For Abbott Laboratories ABT 4/27/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Abbott Laboratories ABT 4/27/2012 4 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For Abbott Laboratories ABT 4/27/2012 5 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 6 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 7 Shareholder Proposal Regarding Tax Gross-Up Payments ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 8 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Abbott Laboratories ABT 4/27/2012 9 Shareholder Proposal Regarding Excluding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 10 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHoldr Against For Against India Fund Inc IFN 4/27/2012 Elect Martin Gilbert Mgmt For For 84%Withhold 16% Against India Fund Inc IFN 4/27/2012 Elect Lawrence Becker Mgmt For For 85%Withhold 15% For India Fund Inc IFN 4/27/2012 Elect Jeswald Salacuse Mgmt For For 85%Withhold 15% For India Fund Inc IFN 4/27/2012 Elect Hugh Young Mgmt For For 85%Withhold 15% For Lazard Global Total Return and Income Fund Inc 52106W103 LGI 4/27/2012 Elect Charles Carroll Mgmt For For 99%Withhold 1% For Lazard Global Total Return and Income Fund Inc 52106W103 LGI 4/27/2012 Elect Leon Pollack Mgmt For For 99%Withhold 1% Against Lazard Global Total Return and Income Fund Inc 52106W103 LGI 4/27/2012 Elect Robert Solmson Mgmt For For 99%Withhold 1% For Lazard World Dividend & Income Fund Inc LOR 4/27/2012 Elect Ashish Bhutani Mgmt For For 97.5%Withhold 2.5% For Lazard World Dividend & Income Fund Inc LOR 4/27/2012 Elect Richard Reiss, Jr. Mgmt For For 97.5%Withhold 2.5% For LMP Real Estate Income Fund Inc 50208C108 RIT 4/27/2012 Elect William Hutchinson Mgmt For For 97%Withhold 3% For LMP Real Estate Income Fund Inc 50208C108 RIT 4/27/2012 Elect Jeswald Salacuse Mgmt For For 97%Withhold 3% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Carol Colman Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Daniel Cronin Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Paolo Cucchi Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 2 Shareholder Proposal Regarding Termination of Management Agreements ShrHoldr Against For 47% Against 53% For American Express Co. AXP 4/30/2012 Elect Charlene Barshefsky Mgmt For Withhold Against American Express Co. AXP 4/30/2012 Elect Ursula Burns Mgmt For For For American Express Co. AXP 4/30/2012 Elect Kenneth Chenault Mgmt For For For American Express Co. AXP 4/30/2012 Elect Peter Chernin Mgmt For For For American Express Co. AXP 4/30/2012 Elect Theodore Leonsis Mgmt For Withhold Against American Express Co. AXP 4/30/2012 Elect Jan Leschly Mgmt For For For American Express Co. AXP 4/30/2012 Elect Richard Levin Mgmt For For For American Express Co. AXP 4/30/2012 Elect Richard McGinn Mgmt For For For American Express Co. AXP 4/30/2012 Elect Edward Miller Mgmt For For For American Express Co. AXP 4/30/2012 Elect Steven Reinemund Mgmt For For For American Express Co. AXP 4/30/2012 Elect Robert Walter Mgmt For For For American Express Co. AXP 4/30/2012 Elect Ronald Williams Mgmt For For For American Express Co. AXP 4/30/2012 2 Ratification of Auditor Mgmt For For For American Express Co. AXP 4/30/2012 3 Advisory Vote on Executive Compensation Mgmt For For For American Express Co. AXP 4/30/2012 4 Amendment to the 2007 Incentive Compensation Plan Mgmt For For For American Express Co. AXP 4/30/2012 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For American Express Co. AXP 4/30/2012 6 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Western Asset-Claymore Inflation-Linked Opportunities & Income 95766R104 WIW 5/1/2012 Elect Ronald Nyberg Mgmt For For 93% Withhold 7% Against Western Asset-Claymore Inflation-Linked Securities & Income Fu 95766Q106 WIA 5/1/2012 Elect Ronald Toupin, Jr. Mgmt For For 93% Withhold 7% For Western Asset-Claymore Inflation-Linked Securities & Income Fu 95766Q106 WIA 5/1/2012 Elect R. Jay Gerken Mgmt For For 93% Withhold 7% For DIRECTV 25490A101 DTV 5/3/2012 1 Elect Ralph Boyd, Jr. Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 2 Elect David Dillon Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 3 Elect Samuel DiPiazza, Jr. Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 4 Elect Dixon Doll Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 5 Elect Peter Lund Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 6 Elect Nancy Newcomb Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 7 Elect Lorrie Norrington Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 8 Ratification of Auditor Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 9 Elimination of Dual Class Stock Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 10 Advisory Vote on Executive Compensation Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 11 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect William Barnet III Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect G. Alex Bernhardt, Sr. Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Michael Browning Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Daniel DiMicco Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect John Forsgren Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Ann Maynard Gray Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Hance, Jr. Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect E. James Reinsch Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Rhodes Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Rogers Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Philip Sharp Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 2 Ratification of Auditor Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 4 Amendment to the Certificate of Incorporation to Reduce the Supermajority Requirement Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 5 Shareholder Proposal Regarding Coal Risk ShrHoldr Against Against For Duke Energy Corp. 26441C105 DUK 5/3/2012 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Aflac Inc. AFL 5/7/2012 1 Elect Daniel Amos Mgmt For For For Aflac Inc. AFL 5/7/2012 2 Elect John Shelby Amos II Mgmt For For For Aflac Inc. AFL 5/7/2012 3 Elect Paul Amos II Mgmt For For For Aflac Inc. AFL 5/7/2012 4 Elect Kriss Cloninger III Mgmt For Against Against Aflac Inc. AFL 5/7/2012 5 Elect Elizabeth Hudson Mgmt For For For Aflac Inc. AFL 5/7/2012 6 Elect Douglas Johnson Mgmt For For For Aflac Inc. AFL 5/7/2012 7 Elect Robert Johnson Mgmt For For For Aflac Inc. AFL 5/7/2012 8 Elect Charles Knapp Mgmt For For For Aflac Inc. AFL 5/7/2012 9 Elect E. Stephen Purdom Mgmt For For For Aflac Inc. AFL 5/7/2012 10 Elect Barbara Rimer Mgmt For For For Aflac Inc. AFL 5/7/2012 11 Elect Marvin Schuster Mgmt For For For Aflac Inc. AFL 5/7/2012 12 Elect Melvin Stith Mgmt For For For Aflac Inc. AFL 5/7/2012 13 Elect David Thompson Mgmt For For For Aflac Inc. AFL 5/7/2012 14 Elect Takuro Yoshida Mgmt For Against Against Aflac Inc. AFL 5/7/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Aflac Inc. AFL 5/7/2012 16 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For For Aflac Inc. AFL 5/7/2012 17 Amendment to the 2013 Management Incentive Plan. Mgmt For For For Aflac Inc. AFL 5/7/2012 18 Ratification of Auditor Mgmt For For For Source Capital, Inc. SOR 5/7/2012 Elect Eric Ende Mgmt For For 98%Withhold 2% For Source Capital, Inc. SOR 5/7/2012 Elect Thomas Merrick Mgmt For For 98%Withhold 2% For Source Capital, Inc. SOR 5/7/2012 Elect Patrick Purcell Mgmt For For 98%Withhold 2% For Source Capital, Inc. SOR 5/7/2012 Elect David Rees Mgmt For For 98%Withhold 2% Against Conoco Phillips 20825C104 COP 5/9/2012 1 Elect Richard Armitage Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 2 Elect Richard Auchinleck Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 3 Elect James Copeland, Jr. Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 4 Elect Kenneth Duberstein Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 5 Elect Ruth Harkin Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 6 Elect Ryan Lance Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 7 Elect Mohd Hassan Marican Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 8 Elect Harold McGraw III Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 9 Elect James Mulva Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 10 Elect Robert Niblock Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 11 Elect Harald Norvik Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 12 Elect William Reilly Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 13 Elect Victoria Tschinkel Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 14 Elect Kathryn Turner Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 15 Elect William Wade, Jr. Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 16 Ratification of Auditor Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 17 Advisory Vote on Executive Compensation Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 18 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 19 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 21 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 22 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against Against For JF China Region Fund Inc 46614T107 JFC 5/10/2012 Elect The Earl of Cromer Mgmt For For 90%Withhold 10% For JF China Region Fund Inc 46614T107 JFC 5/10/2012 Elect Simon Crinage Mgmt For For 90%Withhold 10% For JF China Region Fund Inc 46614T107 JFC 5/10/2012 2 Amendment to the Investment Advisory and Management Agreement Mgmt For For 91% Against 8% Abstain 1% Against Union Pacific Corp. UNP 5/10/2012 1 Elect Andrew Card, Jr. Mgmt For For For Union Pacific Corp. UNP 5/10/2012 2 Elect Erroll Davis, Jr. Mgmt For For For Union Pacific Corp. UNP 5/10/2012 3 Elect Thomas Donohue Mgmt For For For Union Pacific Corp. UNP 5/10/2012 4 Elect Archie Dunham Mgmt For For For Union Pacific Corp. UNP 5/10/2012 5 Elect Judith Richards Hope Mgmt For For For Union Pacific Corp. UNP 5/10/2012 6 Elect Charles Krulak Mgmt For For For Union Pacific Corp. UNP 5/10/2012 7 Elect Michael McCarthy Mgmt For For For Union Pacific Corp. UNP 5/10/2012 8 Elect Michael McConnell Mgmt For For For Union Pacific Corp. UNP 5/10/2012 9 Elect Thomas McLarty III Mgmt For For For Union Pacific Corp. UNP 5/10/2012 10 Elect Steven Rogel Mgmt For For For Union Pacific Corp. UNP 5/10/2012 11 Elect Jose Villarreal Mgmt For For For Union Pacific Corp. UNP 5/10/2012 12 Elect James Young Mgmt For For For Union Pacific Corp. UNP 5/10/2012 13 Ratification of Auditor Mgmt For For For Union Pacific Corp. UNP 5/10/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Union Pacific Corp. UNP 5/10/2012 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Union Pacific Corp. UNP 5/10/2012 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Gabelli Global Multimedia Trust Inc. 36239Q109 GGT 5/14/2012 Elect Anthony Pustorino Mgmt For For 93%Withhold 7% For Gabelli Healthcare & WellnessRx Trust 36246K103 GRX 5/14/2012 Elect Robert Kolodny Mgmt For For 92%Withhold 8% For Gabelli Healthcare & WellnessRx Trust 36246K103 GRX 5/14/2012 Elect Salvatore Zizza Mgmt For For 92%Withhold 8% Against GDL FD GDL 5/14/2012 Elect Mario Gabelli Mgmt For For 85%Withhold 15% Against GDL FD GDL 5/14/2012 Elect Mario d'Urso Mgmt For For 95%Withhold 5% For GDL FD GDL 5/14/2012 Elect Michael Melarkey Mgmt For For 95%Withhold 5% For Liberty All-Star Equity Fund USA 5/14/2012 Elect John Benning Mgmt For For 85.2%Withhold 14.8% For Liberty All-Star Equity Fund USA 5/14/2012 Elect Edmund Burke Mgmt For For 85.2%Withhold 14.8% For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 1 Elect James Bell Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 2 Elect Crandall Bowles Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 3 Elect Stephen Burke Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 4 Elect David Cote Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 5 Elect James Crown Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 6 Elect James Dimon Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 7 Elect Timothy Flynn Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 8 Elect Ellen Futter Mgmt For Against Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 9 Elect Laban Jackson, Jr. Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 10 Elect Lee Raymond Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 11 Elect William Weldon Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 12 Ratification of Auditor Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 13 Advisory Vote on Executive Compensation Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 14 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 16 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 18 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Time Warner Inc TWX 5/15/2012 1 Elect James Barksdale Mgmt For For For Time Warner Inc TWX 5/15/2012 2 Elect William Barr Mgmt For Against Against Time Warner Inc TWX 5/15/2012 3 Elect Jeffrey Bewkes Mgmt For For For Time Warner Inc TWX 5/15/2012 4 Elect Stephen Bollenbach Mgmt For Against Against Time Warner Inc TWX 5/15/2012 5 Elect Robert Clark Mgmt For For For Time Warner Inc TWX 5/15/2012 6 Elect Mathias Dopfner Mgmt For Against Against Time Warner Inc TWX 5/15/2012 7 Elect Jessica Einhorn Mgmt For For For Time Warner Inc TWX 5/15/2012 8 Elect Fred Hassan Mgmt For For For Time Warner Inc TWX 5/15/2012 9 Elect Kenneth Novack Mgmt For For For Time Warner Inc TWX 5/15/2012 10 Elect Paul Wachter Mgmt For For For Time Warner Inc TWX 5/15/2012 11 Elect Deborah Wright Mgmt For For For Time Warner Inc TWX 5/15/2012 12 Ratification of Auditor Mgmt For For For Time Warner Inc TWX 5/15/2012 13 Advisory Vote on Executive Compensation Mgmt For Against Against Time Warner Inc TWX 5/15/2012 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Zweig Total Return Fund Inc ZTR 5/15/2012 Elect Charles Brunie Mgmt For For 78%Withhold 22% For Zweig Total Return Fund Inc ZTR 5/15/2012 Elect James Rogers, Jr. Mgmt For For 78%Withhold 22% For Zweig Total Return Fund Inc ZTR 5/15/2012 2 To Approve a Revision to the Fund's Investment Objective Mgmt For For 77% Against 21 Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 3 To Approve a Reclassification of the Fund's Investment Objective as "Non-Fundamental" Mgmt For For 71.5% Against 27%Abstain 1.5% For Zweig Total Return Fund Inc ZTR 5/15/2012 4 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Diversification Mgmt For For 77% Against 21%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 5 To Approve an Amendment to the Fundamental Investment Restrictions Regarding the Issuance of Senior Securities Mgmt For For 76.5%Against 21.5%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 6 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investing in Commodities Mgmt For For 76% Against 22% Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 7 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Securities on Margin Mgmt For For 76.5%Against 21.5%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 8 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Short Sales Mgmt For For 76% Against 22%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 9 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Restricted Securities Mgmt For For 76% Against 22%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 10 To Approve an Amendment to the Fund's Investment Advisory Agreement Mgmt For For 69% Against 29%Abstain 2% Against Apollo Senior Floating Rate Inc AFT 5/21/2012 Elect Elliot Stein, Jr. Mgmt For For 99% Abstain 1% For Merck & Co., Inc 58933Y105 MRK 5/22/2012 1 Elect Leslie Brun Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 2 Elect Thomas Cech Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 3 Elect Kenneth Frazier Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 4 Elect Thomas Glocer Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 5 Elect William Harrison, Jr. Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 6 Elect C. Robert Kidder Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 7 Elect Rochelle Lazarus Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 8 Elect Carlos Represas Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 9 Elect Patricia Russo Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 10 Elect Craig Thompson Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 11 Elect Wendell Weeks Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 12 Elect Peter Wendell Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 13 Ratification of Auditor Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Merck & Co., Inc 58933Y105 MRK 5/22/2012 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Merck & Co., Inc 58933Y105 MRK 5/22/2012 17 Shareholder Proposal Regarding Reviewing Political Spending or Lobbying ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 1 Elect Linnet Deily Mgmt For For For Chevron Corp. CVX 5/30/2012 2 Elect Robert Denham Mgmt For For For Chevron Corp. CVX 5/30/2012 3 Elect Chuck Hagel Mgmt For For For Chevron Corp. CVX 5/30/2012 4 Elect Enrique Hernandez, Jr. Mgmt For For For Chevron Corp. CVX 5/30/2012 5 Elect George Kirkland Mgmt For For For Chevron Corp. CVX 5/30/2012 6 Elect Charles Moorman, IV Mgmt For For For Chevron Corp. CVX 5/30/2012 7 Elect Kevin Sharer Mgmt For For For Chevron Corp. CVX 5/30/2012 8 Elect John Stumpf Mgmt For For For Chevron Corp. CVX 5/30/2012 9 Elect Ronald Sugar Mgmt For For For Chevron Corp. CVX 5/30/2012 10 Elect Carl Ware Mgmt For For For Chevron Corp. CVX 5/30/2012 11 Elect John Watson Mgmt For For For Chevron Corp. CVX 5/30/2012 12 Ratification of Auditor Mgmt For For For Chevron Corp. CVX 5/30/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Chevron Corp. CVX 5/30/2012 14 Shareholder Proposal Regarding Exclusive Forum Provisions ShrHoldr Against For Against Chevron Corp. CVX 5/30/2012 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Chevron Corp. CVX 5/30/2012 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 17 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 18 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 19 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 21 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Kenneth Bacon Mgmt For Withhold Against Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Sheldon Bonovitz Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Joseph Collins Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect J. Michael Cook Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Gerald Hassell Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Jeffrey Honickman Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect EduardoMestre Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Brian Roberts Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Ralph Roberts Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Johnathan Rodgers Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Judith Rodin Mgmt For Withhold Against Comcast Corp. 20030N101 CMCSA 5/31/2012 2 Ratification of Auditor Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 3 Amendment to the 2002 Employee Stock Purchase Plan Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 4 Amendment to the 2011 Employee Stock Purchase Plan Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Comcast Corp. 20030N101 CMCSA 5/31/2012 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Comcast Corp. 20030N101 CMCSA 5/31/2012 7 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Comcast Corp. 20030N101 CMCSA 5/31/2012 8 Shareholder Proposal Regarding Poison Pills ShrHoldr Against For Against Wal-Mart Stores, Inc. WMT 6/1/2012 1 Elect Aida Alvarez Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 2 Elect James Breyer Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 3 Elect M. Michele Burns Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 4 Elect James Cash, Jr. Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 5 Elect Roger Corbett Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 6 Elect Douglas Daft Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 7 Elect Michael Duke Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 8 Elect Marissa Mayer Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 9 Elect Gregory Penner Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 10 Elect Steven Reinemund Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 11 Elect H. Lee Scott, Jr. Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 12 Elect Arne Sorenson Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 13 Elect Jim Walton Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 14 Elect S. Robson Walton Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 15 Elect Christopher Williams Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 16 Elect Linda Wolf Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 17 Ratification of Auditor Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 18 Advisory Vote on Executive Compensation Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 19 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Wal-Mart Stores, Inc. WMT 6/1/2012 20 Shareholder Proposal Regarding Director Qualifications ShrHoldr Against Against For Wal-Mart Stores, Inc. WMT 6/1/2012 21 Shareholder Proposal Regarding an Incentive Compensation Report ShrHoldr Against Against For Japan Equity Fund, Inc. JEQ 6/4/2012 1 Elect Martin Gruber Mgmt For For 92% Against 7%Abstain 1% Against Japan Equity Fund, Inc. JEQ 6/4/2012 2 Elect Yoshihiro Fujisawa Mgmt For For 92% Against 7% Abstain 1% For New Ireland Fund Inc IRL 6/5/2012 Elect Peter Hooper Mgmt For For 91%Withhold 9% For New Ireland Fund Inc IRL 6/5/2012 Elect George Moore Mgmt For For 92%Withhold 8% For Alpine Global Premier Properties Fund 02083A103 AWP 6/8/2012 Elect H. Guy Leibler Mgmt For For 98%Withhold 2% For Alpine Global Premier Properties Fund 02083A103 AWP 6/8/2012 2 Transaction of Other Business Mgmt For For 80% Against 19%Abstain 1% Against Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Richard Adkerson Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Robert Allison, Jr. Mgmt For Withhold Against Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Robert Day Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Gerald Ford Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect H. Devon Graham, Jr. Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Charles Krulak Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Bobby Lackey Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Jon Madonna Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Dustan McCoy Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect James Moffett Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect B. M. Rankin, Jr. Mgmt For Withhold Against Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 Elect Stephen Siegele Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 2 Advisory Vote on Executive Compensation Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 3 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Inc. 35671D857 FCXPRA 6/14/2012 4 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Swiss Helvetia Fund Inc SWZ 6/20/2012 Elect Brian Berris Mgmt For For 93%Withhold 7% For Swiss Helvetia Fund Inc SWZ 6/20/2012 Elect David Bock Mgmt For For 93%Withhold 7% For Swiss Helvetia Fund Inc SWZ 6/20/2012 Elect Paul Hottinguer Mgmt For For 93%Withhold 7% For Swiss Helvetia Fund Inc SWZ 6/20/2012 2 Ratification of Auditor Mgmt For For 98% Against 1%Abstain 1% For European Equity Fund Inc EEA 6/27/2012 Elect Detlef Bierbaum Mgmt For For 82%Withhold 18% For European Equity Fund Inc EEA 6/27/2012 Elect Robert Wadsworth Mgmt For For 82%Withhold 18% For European Equity Fund Inc EEA 6/27/2012 Elect RichardGoeltz Mgmt For For 82%Withhold 18% Against European Equity Fund Inc EEA 6/27/2012 2 Ratification of Auditor Mgmt For For 98% Against 1.5%Abstain 0.5% For New Germany Fund Inc GF 6/27/2012 Elect Richard Burt Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect Franz Hopp Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect Friedbert Malt Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect RichardGoeltz Mgmt For For 89.5%Withhold 10.5% Against New Germany Fund Inc GF 6/27/2012 2 Ratification of Auditor Mgmt For For 97.8%Against 1.7%Abstain 0.5% For Cutwater Select Income Fund CSI 6/28/2012 Elect W. Thacher Brown Mgmt For For 98%Withhold 2% For Cutwater Select Income Fund CSI 6/28/2012 Elect Suzanne Welsh Mgmt For For 98%Withhold 2% For Cutwater Select Income Fund CSI 6/28/2012 Elect Morris Lloyd, Jr. Mgmt For For 98%Withhold 2% Against Cutwater Select Income Fund CSI 6/28/2012 Elect Ellen Harvey Mgmt For For 98%Withhold 2% For Cutwater Select Income Fund CSI 6/28/2012 2 Transaction of Other Business Mgmt For For 80% Against 17.7% Abstain 2.3% Against
